Judgment, Supreme Court, Bronx County (George Covington, J., at Mapp hearing; Arlene R. Silverman, J., at trial), rendered August 15, 1989, convicting defendant after a jury trial of criminal sale and criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felon to concurrent terms of 5 to 10 years, unanimously affirmed.
Giving due deference to the hearing court’s evaluation of the witness’s credibility (People v Romano, 176 AD2d 595, lv denied 79 NY2d 863), we find no basis to disturb its conclusions. The officer did not contradict himself on cross-examination. Rather, the construction which the witness had placed on counsel’s question was clarified on re-direct. Defendant failed to preserve any challenge to the chain of custody for the relevant evidence (People v Olin, 186 AD2d 74) as well as to the prosecutor’s summation (People v Balls, 69 NY2d 641). We decline to review either claim in the interest of justice. Concur —Milonas, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.